 

z ‘ j.; -
AO 245B (Rev. 05/15/2018} Judgment in a Criminal Petty Case (Modifiecl) i ii *

l
UNITED STATES DlSTRlCT COU T W 53

 

sOUTHERN DISTRICT OF CALIFORNIA g ._;__, t __
United States of America JUDGMENT INACRIMINALCASE ll l
V_ (F or OEfenses Committed On or After November 1, 1987)
JOS€ Luis Clemente_FlOreS Case Number: 3:18-rnj-22211-RBB

Douglas C. Brown
Defena'an.t ’s Attorney

 

REGISTRATION NO. 80005298

THE DEFENDANT:
pleaded guilty to count(s) 1 Of COmplairlt

 

|:| Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty _Of such count(s), which involve the following offense(s):

 

Title & Section Nature 0f Offense Count Number§s[
8:1325 lLLEGAL ENTRY (Misdemeanor) l

C| The defendant has been found not guilty on count(s)

 

E\ Count(s) dismissed on the motion of the United States_

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

Tll\/IE SERVED

Assessment: $10 WAIVED |X] Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

§ Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residenee, or mailing address until all fines, rcstitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant‘s economic circumstances

Thursday, October 18, 2018
Date of lmposition of Sentence

 

 

HONORABLE RUBEN B. BROOKS
UNITED STATES MAGISTRATE IUDGE

3:18-mj-22211-WVG

